(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, el 2 del actual el abogado del apelante radicó una “Segunda Moción de Reconsideración”, debidamente jurada, en la que expone los motivos que le impidieron presentar oportunamente su alegato;
Por cuanto, en dicha moción se asegura que el recurso no es frívolo y que se levantarán las mismas cuestiones que se han sus-citado en ej. alegato presentado en el caso de El Pueblo v. Berenguer, Criminal núm. 8470, por concurrir en uno y otro recursos idénticas circunstancias;
*974Poe cuanto, el affidavit de méritos pone a este Tribunal en con-diciones de ejercitar su discreción en el sentido de dejar sin efecto la resolución dictada, ya que existe la posibilidad de que al verse el caso en su fondo pueda dictarse una sentencia distinta de la que existe en la actualidad;
PoR cuanto, en la referida moción se solicita que en caso de de-jarse sin efecto- dicha resolución se entienda este caso sometido por el alegato presentado por el apelante en el caso de El Pueblo v. Be-renguer, supra, y se señale también la vista de este recurso para el 5 de junio próximo, viéndose así ambos el mismo día, y solicita ade-más el apelante se le permita, si lo estimare necesario, adicionar el citado alegato con cualquier otra cuestión que pudiera ser pertinente a este recurso;
Por tanto, vistos los autos de este caso y -la citada moción del apelante, se declara ésta con lugar y en su consecuencia se reconsi-dera y deja sin efecto la resolución de este tribunal de 21 de abril próximo pasado, que desestimó el recurso por abandono, y de acuerdo con lo solicitado por el apelante, se entenderá este caso sometido por el alegato en el citado caso de Berenguer, se señala su vista para el 5 de junio próximo a las dos de la tarde y se concede al apelante basta el 20 del actual para radicar, si lo estimare conveniente, el alegato adicional antes mencionado.